Citation Nr: 1743611	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.Wulff, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for the following disabilities: diabetes mellitus type II with erectile dysfunction, assigned a 40 percent evaluation; bilateral hearing loss, assigned a 20 percent evaluation; tinnitus, assigned a 10 percent evaluation; peripheral neuropathy of the right lower extremity, assigned a 10 percent evaluation; and peripheral neuropathy of the left lower extremity, assigned a 10 percent evaluation.  The Veteran's combined rating is 70 percent.

2.  Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of entitlement to TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to TDIU benefits.  

The Veteran is currently service-connected for the following disabilities: diabetes mellitus type II with erectile dysfunction, assigned a 40 percent evaluation; bilateral hearing loss, assigned a 20 percent evaluation; tinnitus, assigned a 10 percent evaluation; peripheral neuropathy of the right lower extremity, assigned a 10 percent evaluation; and peripheral neuropathy of the left lower extremity, assigned a 10 percent evaluation. His combined disability rating is 70 percent, which meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).

In support of his claim, the Veteran's physician, Dr. K.W. opined that the Veteran was medically unemployable, primarily due to the his diabetes mellitus and bilateral lower extremity peripheral neuropathy.  

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Thus, when considering this specific Veteran's disabilities in connection with his employability, the evidence of record establishes entitlement to TDIU.  


ORDER

Entitlement to a TDIU is granted. 



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




